DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11138765 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
	Claims 1-20 are pending; the double patenting rejection has been removed from claims 1-20 due to the approved terminal disclaimer.
The applicant argues: One of ordinary skill in the art reading Stauder would not predictably look to Partin when the issue has already been addressed. There is no predictable basis for the alleged combination of Stauder and Partin.
	The examiner respectfully disagrees: One of ordinary skill in the art would look to combine Partin with Stauder and the basis is predictable, because the issue of image correction adjustment of non-symmetrical color space shape that does not allow for the convenient control of saturation and hue of colors was not addressed in Stauder see Partin par [5].
The applicant argues: Moreover, although paragraph [0023] of Partin states that “In six-vector saturation grading, a colorist can adjust six saturation controls where each control corresponds to the saturation of six colors, such as three primary colors (red, green, and blue) and three secondary colors (yellow, cyan, and magenta).” There is no explicit statement that these are independently done. Consequently, assuming arguendo that a combination is predictable, Partin fails to teach “where dimensions defining the color space are independently adjustable” as recited in Claim 1. 
The examiner respectfully disagrees: The examiner agrees with the previous examiner, in that the claim requires that dimensions are independently adjustable, without specifying which or how many of those dimensions are adjustable. However Partin does teach or at least suggest to one of ordinary skill in the art, that the dimensions defining the color space are independently adjustable because each control corresponds to the saturation of six colors (e.g., red, green, blue, yellow, cyan and magenta) see (Partin par. 23 lines 1-9 “In six-vector saturation grading, a colorist can adjust six saturation controls where each control corresponds to the saturation of six colors, such as three primary colors (red, green, and blue) and three secondary colors (yellow, cyan, and magenta). The RGB (red, green, blue) colors can be represented on a circular chromaticity plane (which is often referred to as a color wheel), and such colors can be characterized by their saturation and hue values as shown in FIG. 3.”; par. 32 lines 16-21)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 11-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauder et al. (U.S. Patent No. 11,290,696), referred herein as Stauder, in view of Partin et al. (U.S. Patent Application Publication No. 2021/0287348), referred herein as Partin.

Regarding claim 1, Stauder teaches a method comprising: receiving an input image from an image sensor (col 13, lines 42-47); determining localized color correction parameters for a selected color and a selected dimension in a color space, wherein the determining further comprises: selecting an angle on a color plan, selecting a target angle on the color plan, and applying a function between the angle and the target angle to determine the localized color correction parameters (col 14, lines 38-51; col 15, lines 17-32; col 17, lines 55-65); applying the localized color correction parameters to the input image to generate an output image, and storing, displaying, or transmitting the output image based on at least the localized color correction parameters (col 14, lines 8-14; col 15, lines 53-58).
Stauder teaches adjusting the hue dimension, which affects adjustments of the saturation dimension (see, for example, col 9, lines 32-26 and col 15, lines 17-32), and the claim only requires that dimensions are independently adjustable, without specifying which, or how many, of those dimensions are adjustable. Nevertheless, Stauder does not explicitly discuss the method, where dimensions defining the color space are independently adjustable.

Partin teaches a method comprising receiving an input image from an image sensor, determining color correction parameters and a selected dimension in a color space using an angle on a color plan, and applying the correction to output an adjusted/corrected image (Partin: figs 1 and 4a; para 24, lines 1-7; para 27, lines 1-8; para 29, lines 6-12; para 30, lines 8-19 and 32-33; para 32, lines 1-10), wherein the dimensions defining the color space are independently adjustable (Partin: para 23, lines 1-9; para 32, lines 16-21). It would have been obvious to one of ordinary skill in the art to utilize independently adjustable dimensions because as taught by Partin, this allows fora simple and convenient implementation of image correction adjustments that can be used in color spaces that are typically more difficult to adjust (see, for example, Partin, para 5; para 27, lines 9-14).
Regarding claim 2, Stauder in view of Partin teaches the method of claim 1, wherein the applying the localized color correction parameters is done in a linear color space (Stauder, col 14, lines 8-14).
Regarding claim 3, Stauder in view of Partin teaches the method of claim 1, wherein the applying the localized color correction parameters is done in the color space (Stauder, col 13, lines 42-47; col 14, lines 8-14).
Regarding claim 4, Stauder in view of Partin teaches the method of claim 1, wherein the determining localized color correction parameters further comprises: determining localized hue correction parameters, wherein hue is the selected dimension (Stauder, col 15, lines 17-32; col 17, lines 55-65).

Regarding claim 5, Stauder in view of Partin teaches the method of claim 4, wherein the determining localized color correction parameters further comprises: determining localized saturation correction parameters for a given hue, wherein saturation is another selected dimension (Stauder, col 9, lines 32-36; col 12, lines 1-8; Partin, para 23, lines 1-9; para 24, lines 1-7; para 32, lines 16-21).
Regarding claim 6, Stauder in view of Partin teaches the method of claim 1, wherein the determining localized color correction parameters further comprises: determining localized saturation correction parameters, wherein saturation is the selected dimension (Stauder, col 9, lines 32-36; col 12, lines 1-8; Partin, para 23, lines 1-9; para 24, lines 1-7; para 32, lines 16-21).
Regarding claim 7, Stauder in view of Partin teaches the method of claim 6, wherein the determining localized color correction parameters further comprises: determining localized hue correction parameters for a given saturation, wherein hue is another selected dimension (Stauder, col 15, lines 17-32; col 17, lines 55-65).
Regarding claim 11, Stauder in view of Partin teaches the method of claim 1, wherein the color space includes at least hue, saturation, and lightness (HSL), hue, saturation, and value (HSV), luminance, chrominance red, and chrominance blue (YCbCr), and luminance and two chrominance (YUV) color spaces (Stauder, col 13, lines 42-47; col 14, lines 8-14; col 21, lines 24-43; Partin, para 4, lines 1-2).
Regarding claim 12, Stauder teaches a method comprising: receiving an input image from an image sensor in a linear color space (col 13, lines 42-47); determining localized color correction parameters for a selected color and a selected dimension in a color space by applying a function between an angle and a target angle in a color plan (col 14, lines 38-51; col 15, lines 17-32; col 17, lines 55-65); applying, in the linear color
space, the localized color correction parameters to the input image to generate an output image, and storing, displaying, or transmitting the output image based on at least the localized color correction parameters (col 14, lines 8-14; col 15, lines 53-58).
Stauder teaches adjusting the hue dimension, which affects adjustments of the saturation dimension (see, for example, col 9, lines 32-26 and col 15, lines 17-32), and the claim only requires that dimensions are independently adjustable, without specifying which, or how many, of those dimensions are adjustable. Nevertheless, Stauder does not explicitly discuss the method, wherein dimensions defining the color space are independently adjustable.
Partin teaches a method comprising receiving an input image from an image sensor, determining color correction parameters and a selected dimension in a color space using an angle on a color plan, and applying the correction to output an adjusted/corrected image (Partin: figs 1 and 4a; para 24, lines 1-7; para 27, lines 1-8; para 29, lines 6-12; para 30, lines 8-19 and 32-33; para 32, lines 1-10), wherein the dimensions defining the color space are independently adjustable (Partin: para 23, lines 1-9; para 32, lines 16-21). It would have been obvious to one of ordinary skill in the art to utilize independently adjustable dimensions because as taught by Partin, this allows fora simple and convenient implementation of image correction adjustments that can be used in color spaces that are typically more difficult to adjust (see, for example, Partin, para 5; para 27, lines 9-14).
Regarding claim 13, Stauder in view of Partin teaches the method of claim 12, wherein the determining localized color correction parameters further comprises: selecting the angle on the color plan; and selecting the target angle on the color plan (Stauder, col 15, lines 17-32; col 17, lines 55-65).
Regarding claim 14, Stauder in view of Partin teaches the method of claim 12, wherein the determining localized color correction parameters further comprises at least one of: determining localized hue correction parameters, wherein hue is the selected dimension (Stauder, col 15, lines 17-32; col 17, lines 55-65); or determining localized saturation correction parameters, wherein saturation is the selected dimension (Stauder, col 9, lines 32-36; col 12, lines 1-8; Partin, para 23, lines 1-9; para 24, lines 1- 7; para 32, lines 16-21).
Regarding claim 17, the limitations of this claim substantially correspond to limitations of claim 1, and are rejected on similar grounds.
Regarding claims 18 and 19, the limitations of these claims substantially correspond to the limitations of claims 2 and 3, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 14; thus they are rejected on similar grounds.
Allowable Subject Matter
Claims 8-10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Stauder in view of Partin teaches the method of claim 1, and teaches rotating the target angle towards the angle (see, for example, Stauder, col 15, lines 17-32 and col 17, lines 55-65). But in the context of claims 1 and 8 as a whole, Stauder in view of Partin does not teach the method, wherein the applying a function comprises: rotating the target angle towards the angle to generate a rotated color plan; and blending the color plan and the rotated color plan to generate the localized correction parameters, wherein the angle and the target angle represent the selected dimension on the color plan and the rotated color plan.
Regarding claim 9, this claim comprises allowable subject matter insomuch as it depends from claim 8, which comprises allowable subject matter.
Regarding claim 10, Stauder in view of Partin teaches the method of claim 1, but in the context of claims 1 and 10 as a whole, does not teach the method, wherein the applying the function comprises: selecting a compression angle on the color plan; selecting an extension angle on the color plan; compressing a color range between the target angle and the compression angle into a color range defined by the angle and the compression angle; and extending a color range between the target angle and the extension angle into a color range defined by the angle and the extension angle, wherein the compressing and the extending are performed to generate the localized color correction parameters, and wherein the angle, the target angle, the compression angle, and the extension angle represent the selected dimension on the color plan.
Regarding claim 15, this claim comprises allowable subject matter for reasons similar to those discussed with respect to claim 8.
Regarding claim 16, this claim comprises allowable subject matter for reasons similar to those discussed with respect to claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho US20060119870A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612